DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (U.S. 2017/0110503 A1, hereinafter refer to Kato) in view of Chen et al. (U.S. 2014/0239152 A1, hereinafter refer to Chen) and Tanaka et al. (U.S. 2019/0019835 A1, hereinafter refer to Tanaka).
Regarding Claim 1: Kato discloses a semiconductor structure of an image sensor (see Kato, Figs.3-4 as shown below and ¶ [0002]), being characterized in that:

    PNG
    media_image1.png
    411
    698
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    420
    592
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    864
    602
    media_image3.png
    Greyscale


a semiconductor substrate, and a plurality of pixel groups disposed over the semiconductor substrate (see Kato, Figs.3-4 as shown above); 
each of the pixel groups comprises: a first pixel and a second pixel located in a same row and being adjacent to each other (see Kato, Figs.3-4 as shown above); 
each of the first pixel, the second pixel comprises four sub-pixels arranged in two columns and two rows, the four sub-pixels of each pixel share a floating diffusion region (T1/T2/FDs), and the floating diffusion region (T1/T2/FDs) is surrounded by photodetectors (PD) of the four sub-pixels (T1/T2/FDs), and the photodetectors (PD) are for converting light into electric charge (see Kato, Figs.3-4 as shown above and ¶ [0118]- ¶ [0119]).
Kato demonstrates two pixels as shown above; however, Kato is silent upon explicitly disclosing four pixels wherein each of the pixel groups comprises: a first pixel and a second pixel located in a same row and being adjacent to each other, and a third pixel and a fourth pixel located in another row and being adjacent to each other, wherein the first pixel and the third pixel are disposed diagonally and the first pixel and the third pixel are pixels of a same color; 
each of the first pixel, the second pixel, the third pixel and the fourth pixel  comprises four sub-pixels arranged in two columns and two rows, the four sub-pixels of each pixel share a floating diffusion region, and the floating diffusion region is surrounded by photodetectors of the four sub-pixels, and the photodetectors are for converting light into electric charge;

wherein, from a top view, a part of the first source follower transistor is located to one side of the boundary between the first pixel and the third pixel, and is at least adjacent to the photodetectors on the left/right side of the first pixel, and one other part of the first source follower transistor is located to one other side of the boundary between the first pixel and the third pixel, and is at least adjacent to the photodetectors on the right/left side of the third pixel.
Before effective filing date of the claimed invention the disclosed structure were known in order to reduce leakage, reduce interconnect couplings, simplifies fabrication, and reduce cost.
For support see Chen, which teaches wherein each of the pixel groups comprises: a first pixel (pixel unit 5) and a second pixel (pixel unit 6) located in a same row and being adjacent to each other, and a third pixel (pixel unit 3) and a fourth pixel (pixel unit 2) located in another row and being adjacent to each other, wherein the first pixel (pixel unit 5) and the third pixel (pixel unit 3) are disposed diagonally (see Chen Fig.4 as shown below, ¶ [0032], and ¶ [0039]); 
each of the first pixel (pixel unit 5), the second pixel (pixel unit 6), the third pixel (pixel unit 3) and the fourth pixel (pixel unit 2) comprises four sub-pixels arranged in two columns and two rows, the four sub-pixels of each pixel share a floating diffusion FD), and the floating diffusion region (FD) is surrounded by photodetectors (PD) of the four sub-pixels, and the photodetectors (PD) are for converting light into electric charge (see Chen Fig.4 as shown below, ¶ [0032], and ¶ [0039]);
an output circuit is shared by the first pixel (pixel unit 5) and the third pixel (pixel unit 3), the shared output circuit of the first pixel (pixel unit 5) and the third pixel (pixel unit 3) crosses a boundary between the first pixel (pixel unit 5) and the third pixel (pixel unit 3) and extends to a left/right side of the first pixel (pixel unit 5) and a right/left side of the third pixel (pixel unit 3), the output circuit is for generating pixel output according to the electric charge, and the output circuit comprises a first source follower transistor (SF) (see Chen Fig.4 as shown below, ¶ [0032], and ¶ [0039]).

    PNG
    media_image4.png
    469
    559
    media_image4.png
    Greyscale


The combination of Kato and Chen is silent upon explicitly disclosing wherein the first pixel and the third pixel are pixels of a same color.
Before effective filing date of the claimed invention the disclosed pixel color arrangement were known in order to obtain a high dynamic range image.
For support see Tanaka, which teaches wherein the first pixel and the third pixel are pixels of a same color (see Tanaka, Fig.8 as shown below, ¶ [0080], and ¶ [0086]- ¶ [0091]).

    PNG
    media_image5.png
    421
    447
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Kato, Chen, and Tanaka to enable the first pixel and the third pixel to have the same color as taught by Tanaka in order to obtain a high dynamic range image (see Tanaka, Fig.8 as shown above, ¶ [0080], and ¶ [0086]- ¶ [0091]).
Regarding Claim 2: Kato as modified teaches a semiconductor structure of an image sensor as set forth in claim 1 as above. The combination of Kato, Chen, and Tanaka further teaches wherein the first pixel and the third pixel are both green pixels (see Tanaka, Fig.8 as shown above).
Regarding Claim 3: Kato as modified teaches a semiconductor structure of an image sensor as set forth in claim 2 as above. Kato is silent upon explicitly disclosing wherein the output circuit further comprises a first row select transistor disposed at the third pixel, and the first row select transistor is adjacent to the photodetectors of the third pixel.
However, practicing the combination of Kato, Chen, and Tanaka to duplicate the layout structure of Kato according to the teachings of Chen necessary results the recited limitation of the output circuit further comprises a first row select transistor to be disposed at the third pixel, and the first row select transistor is adjacent to the photodetectors of the third pixel. Please refer to the duplicated pixel layout structure of Kato as shown above. 
Regarding Claim 4: Kato as modified teaches a semiconductor structure of an image sensor as set forth in claim 3 as above. The combination of Kato, Chen, and Tanaka further teaches wherein the output circuit further comprises a first reset transistor (TR11) disposed at the first pixel, and the first reset transistor (TR11) is adjacent to the photodetectors of the first pixel (see Kato, Figs.3-4 as shown above).
Regarding Claim 5: Kato as modified teaches a semiconductor structure of an image sensor as set forth in claim 4 as above. The combination of Kato, Chen, and Tanaka further teaches wherein from a top view, the first row select transistor (TR14), the first source follower transistor (TR13) and the first reset transistor (TR11) are arranged in one column to form a transistor column (see Kato, Figs.3-4 as shown above).
Regarding Claim 6: Kato as modified teaches a semiconductor structure of an image sensor as set forth in claim 3 as above. The combination of Kato, Chen, and Tanaka further teaches wherein the output circuit outputs the pixel output by using one TR14) as an output terminal (see Kato, Figs.3-4 as shown above).
Regarding Claim 7: Kato as modified teaches a semiconductor structure of an image sensor as set forth in claim 4 as above. The combination of Kato, Chen, and Tanaka further teaches wherein from a top view, the first source follower transistor (TR13) is disposed between the first reset transistor (TR11) and the first row select transistor (TR14) (see Kato, Fig.4 as shown above).
Regarding Claim 8: Kato as modified teaches a semiconductor structure of an image sensor as set forth in claim 7 as above. The combination of Kato, Chen, and Tanaka further teaches wherein the first row select transistor (TR14) and the first reset transistor (TR11) are symmetrically disposed along the first source follower transistor (TR13) (see Kato, Fig.4 as shown above).
Regarding Claim 9: Kato as modified teaches a semiconductor structure of an image sensor as set forth in claim 2 as above. The combination of Kato, Chen, and Tanaka further teaches wherein each of the four sub-pixels of each pixel comprises a transmission gate, and each transmission gate (the gate structure of the transistors) is located in a region where each of the photodetectors of the four sub-pixels is located (see Kato, Figs.3-4 as shown above and see Chen Fig.4 as shown above and Fig.3).
Regarding Claim 10: Kato as modified teaches a semiconductor structure of an image sensor as set forth in claim 9 as above. The combination of Kato, Chen, and Tanaka further teaches wherein from a top view, the transmission gates of the first pixel, the second pixel, the third pixel and the fourth pixel are evenly arranged in the pixel 
Regarding Claim 11: Kato as modified teaches a semiconductor structure of an image sensor as set forth in claim 1 as above. The combination of Kato, Chen, and Tanaka further teaches wherein the second pixel (pixel unit 6) and the fourth pixel (pixel unit 2) are disposed diagonally, and an output circuit is shared by the second pixel (pixel unit 6) and the fourth pixel (pixel unit 2) (see Kato, duplicated Figs.4 as shown above and see Chen Fig.4 as shown above and Fig.3).
Regarding Claim 12: Kato as modified teaches a semiconductor structure of an image sensor as set forth in claim 11 as above. The combination of Kato, Chen, and Tanaka further teaches wherein the shared output circuit of the second pixel (pixel unit 6) and the fourth pixel (pixel unit 2) is located between the second pixel (pixel unit 6) and the fourth pixel (pixel unit 2) and extends to a left/right side of the second pixel (pixel unit 6) and a right/left side of the fourth pixel (pixel unit 2) (see Kato, duplicated Figs.4 as shown above and see Chen Fig.4 as shown above).
Regarding Claim 13: Kato as modified teaches a semiconductor structure of an image sensor as set forth in claim 12 as above. The combination of Kato, Chen, and Tanaka further teaches wherein the shared output circuit of the second pixel and the fourth pixel comprises a second source follower transistor (TR13/SF), the second source follower transistor (TR13/SF) crosses a boundary between the second pixel and the fourth pixel, and at least extends to be adjacent to the light sensors on the left/right side of the second pixel and at least extends to be adjacent to the light sensors on the 
Regarding Claim 14: Kato as modified teaches a semiconductor structure of an image sensor as set forth in claim 13 as above. The combination of Kato, Chen, and Tanaka further teaches wherein the shared output circuit of the second pixel and the fourth pixel further comprises a second row select transistor (TR14) and a second reset transistor (TR11), the second row select transistor (TR14) is disposed at the fourth pixel, the second row select transistor (TR14) is adjacent to the light sensors of the fourth pixel, the second reset transistor (TR11) is disposed at the second pixel, and the second reset transistor (TR11) is adjacent to the light sensors of the second pixel (see Kato, duplicated Figs.4 as shown above).
Regarding Claim 15: Kato as modified teaches a semiconductor structure of an image sensor as set forth in claim 14 as above. The combination of Kato, Chen, and Tanaka further teaches wherein from a top view, the second row select transistor (TR14), the second source follower transistor (TR13) and the second reset transistor (TR11) are arranged in a column to form a transistor column (see Kato, duplicated Figs.4 as shown above).
Regarding Claim 16: Kato as modified teaches a semiconductor structure of an image sensor as set forth in claim 15 as above. The combination of Kato, Chen, and Tanaka further teaches wherein from a top view, the second source follower transistor (TR13) is disposed between the second reset transistor (TR11) and the second row select transistor (TR14
Regarding Claim 17: Kato as modified teaches a semiconductor structure of an image sensor as set forth in claim 16 as above. The combination of Kato, Chen, and Tanaka further teaches wherein the four sub-pixels of each pixel are of a same color (see Tanaka, Fig.8 as shown above, ¶ [0080], and ¶ [0086]- ¶ [0091]).
Regarding Claim 18: Kato as modified teaches a semiconductor structure of an image sensor as set forth in claim 17 as above. The combination of Kato, Chen, and Tanaka further teaches wherein the second pixel is a blue pixel, the fourth pixel is red and the first pixel, the second pixel, the third pixel and the fourth pixel form a Bayer array (see Tanaka, Fig.8 as shown above).
Regarding Claim 19: Kato as modified teaches a semiconductor structure of an image sensor as set forth in claim 1 as above. The combination of Kato, Chen, and Tanaka further teaches a chip, being characterized in comprising: the semiconductor structure of the image sensor of claim 1 (see Kato, Figs.3-4 as shown above, see Chen Fig.4 as shown above, and see Tanaka, Fig.8 as shown above).
Regarding Claim 20: Kato as modified teaches a semiconductor structure of an image sensor as set forth in claim 1 as above. The combination of Kato, Chen, and Tanaka further teaches an electronic apparatus, being characterized in comprising: the semiconductor structure of the image sensor of claim 1  (see Kato, Figs.3-4 as shown above, see Chen Fig.4 as shown above, and see Tanaka, Fig.8 as shown above). 
Conclusion
24.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BITEW A DINKE/Primary Examiner, Art Unit 2896